371 P.2d 422 (1962)
Edward McCRAY, Plaintiff in Error,
v.
The PEOPLE of the State of Colorado, Defendant in Error.
No. 20081.
Supreme Court of Colorado. En Banc.
May 14, 1962.
Charles Ginsberg, Denver, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., J. F. Brauer, Asst. Atty. Gen., Denver, for defendant in error.
DAY, Chief Justice.
The plaintiff in error was charged with the crime of robbery in the district court in Denver and was convicted by a jury. In the writ of error before this court he contends that the evidence was wholly insufficient to support the verdict and that it was error for the court to deny his motion for a directed verdict of not guilty.
The Attorney General has filed a confession of error in which he acknowledges the judgment should be reversed and the case against the defendant dismissed. The Attorney General admits, and we agree, that the evidence is completely insufficient to support the verdict rendered. Under the authority of Soto v. People, 64 Colo. 528, 173 P. 399, we act affirmatively upon the request of the Attorney General.
The judgment is reversed and the cause remanded with directions to the court to dismiss the information and to discharge the defendant.
SUTTON, J., not participating.